United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lincoln, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-80
Issued: August 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 13, 2010 appellant, through her representative, filed a timely appeal of a
September 22, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied modification of OWCP’s October 5, 2009 schedule award decision. Pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
permanent impairment of a scheduled member.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 On August 11, 2010 the Board issued
an order remanding case as OWCP’s medical adviser failed to use the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (6th ed.
2008) (hereinafter A.M.A., Guides) in rating permanent impairment. The Board remanded the
case to OWCP to further develop, as appropriate, whether appellant had any ratable impairment
of the lower extremities pursuant to the sixth edition of the A.M.A., Guides. In a July 13, 2009
decision, the Board found that it properly refused to authorize appellant’s request for lumbar
surgery. The facts and history contained in the prior appeal are incorporated by reference.
In an August 6, 2009 report, Dr. Richard T. Katz, a Board-certified physiatrist, noted
appellant’s history of injury and treatment and listed findings upon examination. He determined
that she had normal cervical range of motion in flexion, extension, lateral flexion and rotation.
Furthermore, appellant’s cervical mobility was “unremarkable.” Dr. Katz noted a negative
Spurling maneuver and that she had soft tissue pain “everywhere.” He determined that appellant
was able to heel and toe walk and had a normal tandem gait. Additionally appellant was able to
perform 10 plantar extensions. Dr. Katz advised that straight leg raising was normal bilaterally.
He advised that lumbar range of motion was normal in flexion, extension, bilateral flexion and
rotation. Manual examination of the lumbar paraspinal musculature was unremarkable.
Furthermore, straight leg raising was negative, crossed leg raising was negative, “FABER”
movement and Thomas tests were also negative. Dr. Katz noted that prone position revealed
normal internal rotation and external rotation of the hips and that prone on the elbows was also
“well performed.” He determined that the sensory and muscle strength tests were normal in both
the upper and lower extremities. Dr. Katz referred to the A.M.A., Guides and explained that
appellant did not have radiculopathic features. He explained that appellant had documented disc
degeneration with positive discography with a known pain generator. Dr. Katz opined that,
based on appellant’s known pain generator, alteration in known anatomy and PDQ score of 126,
she was entitled to a whole person impairment of two percent pursuant to Table 3.1 of the
A.M.A., Guides.3
Following the Board’s August 11, 2010 order, OWCP’s medical adviser noted
appellant’s history in an August 29, 2010 report, including Dr. Katz’s August 6, 2009 report,
who explained that it was it was possible to process an impairment rating for radicular pain,
sensory deficit and weakness using the history and findings on physical examination by utilizing
Table 16-12.4 OWCP’s medical adviser noted Dr. Katz’s finding that appellant was “histrionic”
and reported soft tissue pain “everywhere.” Dr. Katz also reported that appellant had no
radicular pain, sensory change or weakness in her lower extremities. OWCP’s medical adviser
concluded that there was no medical basis for a schedule award for either lower extremity. He
noted that the whole body rating was not a basis for a schedule award. OWCP’s medical adviser
2

Docket No. 10-175 (issued August 11, 2010) and R.H., Docket No. 09-103 (issued July 13, 2009). The claim
was accepted for lumbar strain, L5-S1 disc protrusion and anterior posterior L5-S1 fusion.
3

A.M.A., Guides 40 (6th ed. 2008).

4

Id. at 535.

2

explained that the two percent award for appellant’s “histrionic” pain complaints was not for
radicular pain. He noted the rating of symptoms affecting the whole body could not be a basis
for a schedule award due to the condition at the lumbar level. OWCP’s medical adviser
concluded that appellant had no permanent impairment to either leg based on her accepted
lumbar condition.
In a September 22, 2010 decision, OWCP denied modification of its prior decision. It
found that the medical evidence did not support ratable impairment under the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.8
For decisions issued after May 1, 2009, the sixth edition will be used.9
FECA does not authorize the payment of schedule awards for the permanent impairment
of the whole person.10 Payment is authorized only for the permanent impairment of specified
members, organs or functions of the body. No schedule award is payable for a member, function
or organ of the body not specified in the Act or in the regulations.11 Because neither FECA nor
the regulations provide for the payment of a schedule award for the permanent loss of use of the
back or spine,12 no claimant is entitled to such an award.13 Amendments to FECA, however,
modified the schedule award provisions to provide for an award for permanent impairment to a
member of the body covered by the schedule regardless of whether the cause of the impairment
originated in a scheduled or nonscheduled member. As the schedule award provisions of FECA

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

Ernest P. Govednick, 27 ECAB 77 (1975).

11

William Edwin Muir, 27 ECAB 579 (1976).

12

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

13

E.g., Timothy J. McGuire, 34 ECAB 189 (1982).

3

include the extremities, a claimant may be entitled to a schedule award for permanent
impairment to a limb even though the cause of the impairment originated in the spine.14
ANALYSIS
In support of her claim for a schedule award, appellant submitted an August 6, 2009
report from Dr. Katz, a Board-certified physiatrist, who examined her and provided findings,
which included normal cervical and lumbar range of motion, normal internal and external
rotation, a normal tandem gait and normal sensory and muscle strength tests. Dr. Katz utilized
the A.M.A., Guides and explained that she did not have radiculopathic features. However,
appellant had soft tissue pain “everywhere” and disc degeneration with positive discography with
a known pain generator. Dr. Katz opined that she had a whole person impairment of two percent
pursuant to Table 3.1 of the A.M.A., Guides.15 As noted, FECA does not authorize schedule
awards for permanent impairment of the whole person. Although FECA does permit an award
for impairment to a leg that originates in the spine, Dr. Katz did not provide sufficient findings to
rate impairment of appellant’s legs pursuant to the A.M.A., Guides. His opinion is insufficient to
establish ratable impairment of a scheduled body member.
In an August 29, 2010 report, OWCP’s medical adviser reviewed Dr. Katz’s August 6,
2009 report. He explained that Table 16-12 was the appropriate table in the A.M.A., Guides to
process an impairment rating for radicular pain, sensory deficit and weakness.16 OWCP’s
medical adviser explained that Dr. Katz’s findings included that appellant was “histrionic” and
reported soft tissue pain “everywhere.” He also noted that Dr. Katz reported that appellant had
no radicular pain, sensory change or weakness in her lower extremities. As there was no
radicular pain, sensory change or weakness in her lower extremities, OWCP’s medical adviser
properly concluded that there was no medical basis for a schedule award for either lower
extremity. He also explained that a two percent award for “histrionic” pain complaints would
not qualify as radicular pain. In the instant case, OWCP’s medical adviser properly discussed
the physical findings of appellant’s physician. He then determined that, pursuant to Table 16-12
of the A.M.A., Guides, with no objective sensory or radicular deficits that the individual would
not be eligible for an impairment rating.17 OWCP’s medical adviser also explained, as noted
above, that whole person impairments were not authorized by FECA.18 He found no basis on
which to rate impairment of a scheduled body member under the A.M.A., Guides. The Board
finds that OWCP’s medical adviser’s August 29, 2010 report properly applies Dr. Katz’s
findings to the A.M.A., Guides and establishes that appellant is not eligible for a schedule award
under the sixth edition of the A.M.A., Guides.

14

Rozella L. Skinner, 37 ECAB 398 (1986).

15

A.M.A., Guides 40.

16

Id. at 535.

17

Id. at 535, Table 16-12.

18

Id.

4

As noted, OWCP evaluates schedule award claims pursuant to the standards set forth in
the A.M.A., Guides. Appellant has the burden of proof to submit medical evidence supporting
that she has permanent impairment of a scheduled member of the body.19 As such evidence has
not been submitted, she has not established entitlement to a schedule award.20
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she is
entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 15, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

19

See Annette M. Dent, 44 ECAB 403 (1993).

20

Appellant may request a schedule award or increased schedule award based on evidence of a new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.

5

